DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 10 June 2022.
Claims 1, 5-7 and 9-13 have been amended.  
Claims 2-4 and 8 have been canceled.
Claims 14-17 have been added.
Claims 1, 5-7, 9-17 are currently pending and have been examined. 
This action is made FINAL

Response to Amendment and Remarks
Specification
The disclosure was objected to because of informalities. Applicant’s amendment to the specification has overcome the objection.  Accordingly, the objection has been withdrawn.
Claim Objections
Claim 3 was objected to because of informalities. Applicant’s amendment to claim 3 has overcome the objection. Accordingly, the objection has been withdrawn.



Double Patenting
The Applicant has not addressed the nonstatutory double patenting rejection.  Accordingly, the rejection is maintained, but has been updated to reflect the amended and new claims, as appropriate.   
Claim Interpretation
Claim limitations in claims 6, 11 and 12 were interpreted in under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Applicant has amended the claims and the claims are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 112
Claims 1-13 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 7, and 11-13 have been amended to overcome the 35 U.S.C. 112(b) rejections and accordingly, the 35 U.S.C. 112(b) rejections of claims 1-13 have been withdrawn.  
Claim Rejections - 35 USC § 101
Claims 1-6, 8-13 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant has amended claims 1, 11, 12, and 13 to overcome the 101 rejection.  Specifically, the amendment claims require inter alia “generate a first control commands for performing operations of a first automated drive as defined by the first drive specification” and to further “output the generated first control commands to execute the first automated drive” or “control the motor vehicle to execute the first automated drive using the generated first control commands”.  These recitations integrate the idea into practical application.  Accordingly, the 35 U.S.C. 101 rejection has been withdrawn.  
Claim Rejections - 35 USC § 102 
Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon et al US Patent No. 10,665,109, hereinafter "Simon"). Applicant’s amendments and corresponding arguments, see arguments page 12, filed 10 June 2022, with respect to the rejection(s) of claim(s) 1-13 under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moustafa et al. (US PG Pub 2022/0126878) as presented below 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-6, 10-11, 13 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4, 6, 7, and 9 of copending Application No. 17/004957 (US PG Pub. 2021/0086788, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application can be mapped to the claim/claims of the co-pending application 17/004957.
Claims 1, 5-7, 9, 11, 13, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, 9 and 11-13 of copending Application No. 17/002628 (US PG Pub. 2021/0086766, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application can be mapped to the claim/claims of the co-pending application 17/002628.
Claims 1, 6-7, 9, 11, 13 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 15, 17, 19, 23, 24, and 25 of copending Application No. 17/018202 (US PG Pub. 2021/0086790, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application can be mapped the claim/claims of the co-pending application 17/018202.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is a dependent claim, however claim 5 does not recite from which claim it depends.  The examiner believes Applicant intended the claim to be dependent from claim 1 and will examiner accordingly.  
	 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al US Patent No. 10,665,109, hereinafter "Simon") in view of Moustafa et al. (US PG Pub. 2022/0126878, hereinafter "Moustafa").
Regarding claim 1, Simon teaches a method for driving a motor vehicle (see at least Simon, Fig. 1, autonomous vehicle 128) in at least partially automated fashion, comprising the following steps:
receiving by the motor vehicle and from an infrastructure outside the motor vehicle, infrastructure data signals, that represent a first drive specification generated by the infrastructure (see at least Simon col 3, lines 40-44, “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6 lines 7-9 “For example, referring now also to FIG. 6, the autonomous vehicle 128 receives the broadcast data from the infrastructure device 104 at step 602.”); 
determining, by the motor vehicle, whether at least one predefined condition is satisfied with respect to the received first drive specification (see at least Simon col 3, lines 25-35 “When the autonomous vehicle 128 drives within a predetermined range of the infrastructure device 104, the remote base 120 transmits authorizing credentials to the infrastructure device 104 and to the autonomous vehicle 128. Infrastructure device 104 uses the authorizing credentials that it receives to embed authenticating data into a data set of information describing road users 110, 112, 114, 118, and 126. Infrastructure device 104 also encrypts the data set and transmits the data set to autonomous vehicle 128.”); 
executing by the motor vehicle, a program that causes the motor vehicle to: 
when the at least one predefined condition is satisfied, generate first control commands for performing operations of a first automated drive as defined by the first drive specification, and output the generated first control commands to execute the first automated drive (see at least Simon col 3, lines 36-38, “The autonomous vehicle 128, now within a distance to receive and use the transmission from infrastructure device 104, uses the authorizing credentials that it receives from remote base 120 to authenticate and decrypt the data set contained within the transmitted message. This process establishes trusted communication 124 between the infrastructure device 104 and the autonomous vehicle 128.” and see at least Simon col 2, lines 50-54, “The new drivable lanes restriction 102 is included in a data package transmitted to autonomous vehicle 128 and may also be sent to the remote base 120. The autonomous vehicle 128 uses the information on the drivable lanes restriction 102 in path planning to navigate itself through the construction zone and around equipment 108.” Wherein the examiner interprets the autonomous vehicle using the information to navigate as generating control commands.); 
Simon also discloses obtaining signals from at least one sensor of the motor vehicle and to only use the first drive specification if it is authorized, but does not explicitly disclose when the at least one predefined condition is not satisfied, generate a second drive specification based on signals from at least one sensor of the motor vehicle to replace the first drive specification, generated second control commands for performing operations of a second automated drive as defined by the second drive specification instead of the first automated drive as defined by the first drive specification, and output the generated second control commands to execute the second automated drive instead of the first automated .  
Moustafa discloses when the at least one predefined condition is not satisfied (see at least Moustafa ¶¶152, 158 crowdsourced control which includes infrastructure based sensors/controllers not authenticated “In some embodiments, control of an autonomous vehicle may be crowdsourced to multiple surrounding cars (including law enforcement vehicles) or infrastructure-based sensors/controllers …In such instances, the entity/entities requesting control may be authenticated, such as, through biometrics for people requesting control or by digital security information (e.g., digital certificates) for autonomous vehicles/infrastructure sensors.”), generate a second drive specification based on signals from at least one sensor of the motor vehicle to replace the first drive specification, generated second control commands for performing operations of a second automated drive as defined by the second drive specification instead of the first automated drive as defined by the first drive specification, and output the generated second control commands to execute the second automated drive instead of the first automated drive (see at least Moustafa Figure 25 and ¶160 If the entity is not authenticated based on the input, then the autonomous vehicle denies the takeover request at 2514 and continues to operate in the autonomous mode of operation. The examiner notes that the autonomous mode is wherein the autonomous vehicle uses the information from the vehicle sensors. See Moustafa background, and ¶86 and 89 “self-drive” and “at which point control may be handed back to the autonomous driving system to control driving of the vehicle in a standard autonomous driving mode.” And “Some vehicles are configured to operate in an autonomous mode in which the vehicle navigates through an environment with little or no input from a driver. Such a vehicle typically includes one or more sensors that are configured to sense information about the environment. The vehicle may use the sensed information to navigate through the environment. For example, if the sensors sense that the vehicle is approaching an obstacle, the vehicle may navigate around the obstacle.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon with the teaching of Moustafa, because as Moustafa teaches, the vehicle should utilize data from its own autonomous sensors and not allow the other entity to have control unless it is an authenticated source for safety reasons.  
Regarding Claim 5, the combination of Simon and Moustafa teach the method as recited in claim 1, wherein, the infrastructure data signals additionally include environment sensor data of at least one infrastructure environment sensor, and the determining whether the at least one predefined condition is satisfied with respect to the received first drive specification is performed based in at least in part on the environment sensor data (see at least Simon, col. 7, lines  30-53 expired tokens based on sensed conditions such as heavy traffic “The traverse time may also be dependent upon traffic light system settings, such as signal duration settings for traffic light and pedestrian cross-walk signals, if present. The signal duration settings may vary according to preset times or may vary dynamically based upon sensed conditions (e.g., heavy traffic at a particular portion of an intersection). If the token duration is established adaptively at the infrastructure device 104, then the infrastructure device 104 communicates this duration to the remote base 120 so the duration can be communicated to the autonomous vehicle 128. Alternatively, an expiration time or token duration may be communicated with the data package transmitted to the autonomous vehicle 128. The remote base interaction manager 718 also checks for remote base confirmations, if available, indicative that the autonomous vehicle 128 has confirmed receipt of its token and also tracks (726) when a token expiration or revocation signal is received from the remote base, or other error in communication is reported by the remote base.”).
Regarding Claim 6, the combination of Simon and Moustafa teach the method as recited in claim 1, wherein the at least one predefined condition includes at least one of the following group of safety conditions: existence of a confirmation of the infrastructure that the infrastructure data are safe (see at least Simon col 4, lines 26-36, “The first token 209 is sent to the infrastructure device 104 for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials); existence of a predefined safety integrity level or automotive safety integrity level of at least the motor vehicle and the infrastructure, including a communication link and/or communication components; existence of a maximum latency of a communication between the motor vehicle and the infrastructure; existence of a predetermined computer protection level of a device that includes a processor for performing the steps of the method; existence of predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method; existence of a redundancy and/or diversity in predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method; existence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options, existence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options; existence of a plan which includes measures for reducing errors and/or measures in the event of failures of predetermined components and/or algorithms and/or communication options and/or measures for fault analyses and/or measures in the event of misinterpretations; existence of one or multiple fallback scenarios; existence of a predetermined function; existence of a predetermined traffic situation; existence of a predetermined weather; existence of maximally possible time for a respective implementation or execution of one or more steps of the method; and existence of a result of a check to determine that elements and/or functions, which are used for carrying out the method, currently function in a faultless manner.
Regarding Claim 9, the combination of Simon and Moustafa teach the method as recited in claim 8, wherein the infrastructure is a cloud infrastructure (see at least Simon col 8, lines 12-15).
Regarding Claim 10, the combination of Simon and Moustafa teach the method as recited in claim 1, wherein the infrastructure data signals additionally include one or several elements selected from the following group of data: (i) environment sensor data of an infrastructure environment sensor (see at least Simon col 3, lines 40-44, “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6 lines 7-9), (ii) surroundings data, which represent a surroundings of the motor vehicle (iii) weather data, which represent a weather in the surroundings of the motor vehicle, (iv) traffic data, which represent a traffic in the surroundings of the motor vehicle, (v) hazard data, which represent a location and/or a type of a hazard area in the surroundings of the motor vehicle (vi) road user state data, which represent a state of a road user in the surroundings of the motor vehicle.
Regarding claim 14, the combination of Simon and Moustafa teach the method as recited in claim 1, wherein the at least one condition includes a safety condition that is satisfied when a determined probability of a collision to be caused by following the first drive specification is below a predefined threshold (see at least col. 8, lines 38-65 wherein the safety condition is “safer travel”, that is safer than without the data from the infrastructure due to the increase sensing range and processing power.  “Also for example, an autonomous vehicle's effective sensing range, or “vision” to see road users and other objects of interest, is limited by the capabilities of its sensors and its processing power. Use of this invention may offer advantages over both of these limitations. By providing advanced information of objects and road users to the autonomous vehicle, the infrastructure device extends the vehicle's knowledge of information relevant to the vehicle's driving route beyond information known only through the vehicle's sensors…[and]… it saves computational resources compared to the resources needed to scan for those objects as unknown potential objects. Examples of this invention take advantage of wireless communications to link together autonomous vehicles and infrastructure so they play cooperative roles in driving in areas where their joint capabilities may lead to safer travel. The additional sensing capabilities of the infrastructure device, effectively an additional set of eyes on the road, when deployed in road segments that are higher in traffic or statistically shown to have higher risk of accident, may aid public confidence in advanced transportation and mobility technologies, including those used with autonomous vehicles.”
Regarding claim 15, the combination of Simon and Moustafa teach the method as recited in claim 1, wherein the at least one condition includes a security condition of a communication by which the infrastructure data signals are received by the motor vehicle from the infrastructure (see at least Simon col 3, lines 40-44, “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6 lines 7-9 and Simon col 4, lines 26-36, “The first token 209 is sent to the infrastructure device 104 for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials).
Regarding claim 16, the combination of Simon and Moustafa teach the method as recited in claim 1, wherein the at least one condition includes a security condition that a latency of a communication by which the infrastructure data signals are received by the motor vehicle from the infrastructure satisfies a predefined threshold (see at least Simon token expiration or revocation based on time passed since issuance and expected traversal time which the examiner interprets to corresponds to token latency for security, see at least Simon column 4, lines 45-48, “The tokens, 209 and 211 may have expiration times after which transmissions using token 211 are not recognized as authenticated” and  col. 7, lines 25-53 “Each token received by the infrastructure device 104 may have an expiration time that may be adaptively set. …If the token duration is established adaptively at the infrastructure device 104, then the infrastructure device 104 communicates this duration to the remote base 120 so the duration can be communicated to the autonomous vehicle 128. Alternatively, an expiration time or token duration may be communicated with the data package transmitted to the autonomous vehicle 128. The remote base interaction manager 718 also checks for remote base confirmations, if available, indicative that the autonomous vehicle 128 has confirmed receipt of its token and also tracks (726) when a token expiration or revocation signal is received from the remote base, or other error in communication is reported by the remote base.”)
Regarding claim 17, the combination of Simon and Moustafa teach the method as recited in claim 1, wherein the first control commands and the second control commands, when executed, control a lateral and/or longitudinal guidance of the motor vehicle (the examiner notes that the first control commands correspond to the driving specification by the infrastructure as described by Simon and the second control commands correspond to the autonomous vehicle being controlled second drive specification with signals from the motor vehicle See at least Simon Figure 1, which shows longitudinal and/or lateral movement required to avoid construction zone and col 2, lines  45-54 “the new drivable lanes restriction 102 is included in a data package transmitted to autonomous vehicle 128 and may also be sent to the remote base 120. The autonomous vehicle 128 uses the information on the drivable lanes restriction 102 in path planning to navigate itself through the construction zone and around equipment 108. and Simon col 3, lines 25-27 “When the autonomous vehicle 128 drives within a predetermined range of the infrastructure device…” which corresponds to at least a longitudinal and/or lateral control of the vehicle and further Moustafa when the infrastructure is not authenticated Figure 25 and ¶160 If the entity is not authenticated based on the input, then the autonomous vehicle denies the takeover request at 2514 and continues to operate in the autonomous mode of operation. The examiner notes that the autonomous mode is wherein the autonomous vehicle uses the information from the vehicle sensors. See Moustafa background, and ¶86 and 89 “self-drive” and “at which point control may be handed back to the autonomous driving system to control driving of the vehicle in a standard autonomous driving mode” “Some vehicles are configured to operate in an autonomous mode in which the vehicle navigates through an environment with little or no input from a driver. Such a vehicle typically includes one or more sensors that are configured to sense information about the environment. The vehicle may use the sensed information to navigate through the environment. For example, if the sensors sense that the vehicle is approaching an obstacle, the vehicle may navigate around the obstacle.”)
Regarding Claim 7, the combination of Simon and Moustafa teach the method as recited in claim 17, wherein the control of the lateral and/or longitudinal guidance of the motor vehicle based on the first control commands is monitored in that the step of determining whether the at least one predefined condition is satisfied is performed anew, the control of the lateral and/or longitudinal guidance of the motor vehicle based on the first control commands being continued to be executed as a function of a new result with respect to whether the at least one safety condition is fulfilled (the examiner notes the 112(b) rejection above and the accompanying interpretation, accordingly, as best understood by the examiner, see at least Simon Figure 2, with secure transmission and follow-up authentication, see also col 4, lines 13-16 and lines 45-55, which teaches an iterative process and a periodic location update that can trigger communication between the infrastructure device and autonomous vehicle  and token expiration and renewals, “the tokens 209 and 211 may have expiration times after which transmissions using token 211 are not recognized as authenticated. The remote base 120 may determine that the vehicle location, represented by location update communication 220, is still within the predetermined boundary of infrastructure device 104 after the tokens 209 and 211 expire. If so, remote base 120 sends new tokens 223 and 225 to the autonomous vehicle 128 and infrastructure device 104 using communications 222 and 224, respectively”).

Claims 11-13, are rejected under the same rationale, mutatis mutandis, as claim 1 above. The Examiner notes that these claims contain additional limitations that are met by the combination of Simon and Moustafa as detailed below.  

Claim 11 additionally requires a device (CPU of autonomous vehicle 128, col 5, lines 2-10, “In general, the modules 302-320 are software modules operating on a suitable computer hardware known to one skilled in the art using the information provided herein.”) configured to drive a motor vehicle safely.   See also Moustafa, abstract “and one or more processors to autonomously control driving”.

Claim 12 additionally requires a motor vehicle (see at least Simon, Fig. 1, autonomous vehicle 128), comprising: a device (CPU of autonomous vehicle 128, the examiner interprets the steps of navigation and the autonomous vehicle 128 comparing to imply a CPU or other computational device and supported by col 5, lines 2-10, “In general, the modules 302-320 are software modules operating on a suitable computer hardware known to one skilled in the art using the information provided herein.”) configured to drive the motor vehicle safely in at least partially automated fashion. See also Moustafa, abstract “and one or more processors to autonomously control driving”.

  Claim 13 additionally requires a non-transitory machine-readable storage medium on which is stored a computer program for driving a motor vehicle safely in at least partially automated fashion, the computer program, when executed by a computer, causing the computer to perform the steps (see Simon, CPU of autonomous vehicle 128, the examiner interprets the steps of navigation and the autonomous vehicle 128 comparing to imply a CPU or other computational device and  col 5, lines 2-10, “In general, the modules 302-320 are software modules operating on a suitable computer hardware known to one skilled in the art using the information provided herein.”). See also Moustafa, abstract “and one or more processors to autonomously control driving”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moustafa et al. (US PG Pub 2022/0126864) discloses controlling a vehicle autonomously based on the vehicle sensors when the data from infrastructure cannot be trusted (see at least ¶ 297-302).  KR10-20200084440 discloses that V2X data has issues with latency and if V2X information is not newly received, it cannot be utilized.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

/J.M.A./Examiner, Art Unit 3662